Citation Nr: 1221612	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from January 1992 to July 1997, from October 2001 to November 2001, and from May 2002 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

  
REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for PTSD is decided.  

The Veteran reported that he has PTSD as a result of incidents that occurred when he was serving in the Republic of Korea in the summer of 1995.  According to the Veteran, while in active service he served as a flight line fireman.  He reported that while stationed at Kunsan Air Base, he responded to a crash at the end of the runway involving an F5 Korean fighter jet aircraft.  He reported that upon arrival, the pilot was still alive, but the nose of the aircraft had been ripped off and his legs were dangling.  The Veteran reported that the pilot's head was swollen and his skin was warm.  The Veteran reported that the pilot died and while he did not know the young man personally, he has never been able to forget the scene. 

The Veteran has also reported that during the summer of 1995, he was part of a team that responded to a report of a leaking chlorine cylinder.  He reported that he had just recently completed hazardous materials technician training and was chosen to be part of the crew that entered to stop the leak.  He reported that leaking chlorine required a level A suit and that while they were able to eventually stop the leak, it was very stressful and he nearly passed out. 

A review of the record shows that the Veteran's service personnel records (SPRs) have been deemed unavailable for review.  However, a review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was listed as fire protection.  Additionally, the Veteran's DD Form 214 for his first period of active service notes that the Veteran had 11 months and 19 days of foreign service.  A review of the Veteran's service treatment records (STRs) shows that at the time of his May 1997 separation examination, it was noted that the Veteran received medical treatment at Kunsan, Korea in 1995.  

Additionally, further review of the record shows that the Veteran has received mental health counseling at a private facility.  A review of those records shows that the Veteran reported a stressful event of witnessing a very bad crash while serving in Korea in 1995.  Based on the history provided and an examination of the Veteran, the Veteran's private providers diagnosed him with PTSD.

A review of the record shows that in a December 2007 memorandum, the RO determined that the Veteran had provided insufficient information with which to attempt verification of his described stressors as the Veteran had not described a specific time period for the stressful events. 

The Board finds that the Veteran provided more than enough information to attempt verification of his reported stressors.  The Veteran reported the air base at which he was stationed, the unit he was serving in, and a three to five month window of time (summer 1995) with which to work.  Furthermore, the Veteran has been very consistent in his report of his stressors, to include reporting at least one to private providers in an attempt to obtain mental health counseling.  Therefore, the Board finds that attempts should be made to verify the Veteran's reported stressors.  

If one or both of the Veteran's reported stressors are verified, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present PTSD.  

Additionally, current treatment notes should be obtained, to include private mental health records, before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to attempt to verify the Veteran's reported stressors addressed above, to include obtaining duty logs from Kunsan Air Base from the summer of 1995.  All attempts to verify the stressors should be documented in the claims file.  

2. The RO or the AMC should undertake appropriate development to obtain any pertinent VA or private treatment records that are not already of record.  

3. Then, if any PTSD stressor is verified or if otherwise warranted, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present PTSD as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any verified stressor.

The rationale for all opinions expressed must be provided.  

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

